Citation Nr: 1759594	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-14 386A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of lumbar spine surgery.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal has since been assumed by the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the claim on appeal, an additional remand is necessary to ensure complete compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon an appellant a right to compliance with those remand orders).  

The Board remanded this issue in February 2015 so that a medical opinion could be obtained.  Particularly, the Board requested that the attending physician at the time of the Veteran's 2010 lumbar spine surgery, be asked to provide an opinion as to whether obtaining an MRI between October and December 2009 might have prevented or lessened the Veteran's post-surgical symptomatology, and whether that failure to provide an MRI constituted negligence on the part of VA.  The Board was specific that the opinion should be provided by Dr. Jayant Menon (the Board does observe that a January 6, 2010, VA medical record indicates that an MRI was ordered, and Dr. Menon was the requesting physician, and therefore, he was employed by VA at that time).  This request was specific to that physician because the Veteran asserts that Dr. Menon told him that if he had had an earlier MRI, his condition might have been avoided.  

In May 2015, a VA medical opinion was obtained; however, it appears that in the intervening five and a half years since the January 2010 surgery, Dr. Menon had left employment at the VA.  Indeed, a simple internet search reveals that he is now associated with a different hospital system (although not entirely clear that he is now completely unassociated with VA).  The Board presumes that because Dr. Menon was not available to respond to the Board's request, the RO obtained the opinion from a different VA orthopaedic physician. 

Generally, speaking, VA's duty to assist does not include an obligation to obtain an outside medical opinion, but rather obligates VA to obtain an opinion by a VA medical professional, when the evidence of record is inadequate to adjudicate the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  Therefore, to the extent that the RO did obtain an opinion which addressed the questions posed by the Board, it did comply with the Board's remand instructions. 

However, the Board's request that VA obtain an opinion by Dr. Menon was issued because of the Veteran's testimony that his opinion may provide a particular and knowledgeful perspective, as the treating physician at the time of his surgery in 2010.  That specific designation of what physician should provide the opinion conferred upon the Veteran a right to compliance with that remand order, to the extent that it could be complied with.  Therefore, while the duty to assist does not explicitly obligate VA to provide an outside opinion from a specific surgeon who is not associated with VA, it did at least require the RO to notify the Veteran that the requested opinion could not be obtained as ordered by the Board, and afford the Veteran the opportunity to contact Dr. Menon himself to provide an opinion he asserts is necessary for the adjudication of his claim.  The Board has reviewed the evidence of record but found no indication that the Veteran was ever notified of VA's inability to provide the opinion as ordered by the Board.

In light of this, the Board finds that a remand should be issued so that the Veteran may be notified that the prior remand instruction cannot be complied with and VA cannot obtain the opinion, as requested by the Board.  The Veteran should then be provided adequate time to respond, to include providing any further private evidence that he feels may be relevant to his claim.  




Accordingly, the case is REMANDED for the following action:

1. The RO should confirm that Dr. Menon is no longer employed as a physician by the VA.  If Dr. Menon is, in fact, still associated with VA, then he should be requested to provide the opinion, as outlined in the Board's previous remand orders.  

On the other hand, if Dr. Menon is no longer associated with a VA hospital, then the RO should send a letter to the Veteran indicating that the opinion cannot be obtained as ordered by the Board and afford him an adequate amount of time to contact any outside physician he desires (to include Dr. Menon) and provide further evidence in support of his claim.  The Veteran is invited to submit any additional evidence he feels would be beneficial to the adjudication of his claim.

2. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




